Title: To Thomas Jefferson from Tench Coxe, 17 July 1793
From: Coxe, Tench
To: Jefferson, Thomas



July 17. 1793.

Mr. Coxe has the honor to inclose to Mr. Jefferson one of the most striking productions he has ever read. The Author fled from the place in which it was written and has become an inhabitant of the U.S. Mr. Coxe has promised to return it carefully.
He is very sorry to inform Mr. Jefferson that the Pragers are not drawing nor can he find any Bills on Holland. He had some communication with Mr. Vaughan, who observed that he stated the same things to Mr. Jefferson, as he represented to Mr. C.
